OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR DEL TORO
No estoy conforme con la opinión de la mayoría ni com la' sentencia dictada. La ley transcrita en dicha opinión contiene dos partes. Por la primera ordena la fijación de la etiqueta. Por la segunda señala el momento en que de-ben rotularse las botellas y envases.
*577La denuncia imputa al acusado el tener en su poder ma-liciosa e ilegalmente y a disposición de su establecimiento mercantil un envase — pipa de madera — conteniendo ron— bebida alcohólica tributable — sin etiqueta que expresara el •contenido alcohólico por volumen de la bebida.
No. hay duda, pues, de que se estaba infringiendo la ley, pero el apelante sostiene que él no es responsable de la in-fracción, porque debiendo, de acuerdo con la segunda parte de la misma, rotularse la bebida antes de sacarse de la fábrica, almacén o depósito, si es que había sido fabricada en Puerto Kico, o antes de sacarse de la aduana, express, o del poder de los dueños o agentes de los barcos en que se tra-jeren, si es que había sido importada a la isla, no tenía él* mero traficante, la obligación de rotular el envase.
A mi juicio no tiene razón el apelante. El mandato es continuo. No puede disponerse de la bebida alcohólica en-vasada sin que el envase esté rotulado como ordena la ley. La segunda parte de la sección 21 es lógica. Tiende a nor-malizar la fijación del rótulo en el momento apropiado. Traza el origen de la fabricación o importación. Cuando la regla no se sigue y el hecho es que el envase sin etiqueta se encuentra en poder de un traficante como sucede en este caso, entonces en relación con la sección 21 rige la 67 de la propia ley que dice:
"Sección 67. — Las bebidas alcohólicas que hubieren sido ilegal-mente importadas o introducidas, o que hubieren sido ilegalmente fa-bricadas o destiladas en Puerto Rico, serán consideradas como pro-ductos fabiicados, producidos o introducidos en Puerto Rico de acuerdo con los términos de esta Ley, y como tales quedarán sujetas a los requisitos establecidos por la misma.” See. 67 de la Ley núm. 1 de 1934, Leyes de 1934, p. 173.
El traficante en tal caso es responsable. No hay que in-dagar más. Al comerciar con el artículo no rotulado, asume la responsabilidad consiguiente.
Creo que debe declararse el recurso sin lugar y confirmarse la sentencia apelada.